Citation Nr: 0521110	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  99-11 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the little finger of the left hand.  

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the index finger of the left hand.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1972 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appellant disagreed and this appeal 
ensued.  

FINDINGS OF FACT

1.  The Board issued a decision in this appeal on March 28, 
2005.  

2.  The Board has learned, subsequent to this decision, of 
discrepancies between two of the issues decided and earlier 
RO actions.  

CONCLUSION OF LAW

The March 28, 2005, Board decision mischaracterized some of 
the issues on appeal; the resulting analysis and order may 
therefore be misleading.  Due process and fundamental 
fairness require that the flawed decision be vacated.  
38 C.F.R. § 20.904 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the Board's March 2005 decision, the RO had granted 
10 percent ratings for the veteran's service-connected right 
knee and right ankle disorders.  In not recognizing the RO's 
actions the decision becomes ambiguous and misleading.

On its own motion, the Board herein vacates the March 28, 
2005, decision.  See 38 C.F.R. § 20.904 (2004).  

Another final decision under Board docket number (99-13 070) 
will be issued addressing the claims on appeal, with 
consideration of the entire evidence of record.  


ORDER

The Board's decision of March 28, 2005, is vacated.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


